Bigelow, C. J.
Due diligence was not used to give notice to the defendants of the dishonor of the note. The holder was not bound to send the notices on the day he received them from the bank, nor was it practicable to do so; but they should have been put into the post-office so that they might have been forwarded by the mail which was sent on the next day. The rule is, that such notices should go by the next practicable post after the day on which the holder receives notice of the dishonor of the note. No reason is shown for the neglect to send the notices to the defendants by the mail which left West Amesbury at ten o’clock on the morning of the 25th of January. It was the duty of the plaintiff to use due diligence in ascertaining the hour at which the mail closed on that *41day, and to put his notices into the office seasonably to go forward by that mail. His failure to do so is such loches as to render the notices insufficient to charge the indorsers. Chit. Bills, (10th Amer. ed.) 485, and cases cited.
There was no evidence offered at the trial on which a waiver of notice by the indorsers could be legally found. The mortgages relied on to show such waiver were not made to enable the indorsers to pay the notes, nor were they authorized to appropriate the property thereby conveyed to such purpose. The effect of these conveyances was only to secure the defendants against the legal liabilities assumed by them in behalf or on account of the promisor. Their liability as indorsers was conditional only, dependent on the contingency of their having due and seasonable notice of the dishonor of the notes. Their claim on the property for indemnity was dependent on the like contingency. On this point the case is within Creamer v. Perry 17 Pick. 332. There was no other fact in proof to warrant a jury in finding a waiver. Exceptions overruled